DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed February 18, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, line 1, the term “intercalation-type” is of uncertain meaning rendering the claim vague and indefinite. It is unclear what characteristics qualify to satisfy “type”. 
Claim 16 is rejected based on dependency of claim 15. 
claim 17, line 1, “conversion-type” and “alloying-type” are of uncertain meaning rendering the claim vague and indefinite. It is unclear what characteristics qualify to satisfy “type”.
Claim 18 is rejected based on dependency of claim 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-17 & 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakshaug et al. U.S. Pat. 10,454,103.
With respect to claim 1, Sakshaug teaches an electrode composition for use in an energy storage device cell (composite comprising hard carbon material and an electrochemical modifier, and finds utility in a number of electrical devices, such as lithium ion batteries; See the Abstract), comprising: composite particles (the composite materials have core-shell structure; col. 2, lines 55-60), each comprising: carbon that is biomass-derived and active material (carbon particles; col. 2, lines 60-68;). With respect to the active material exhibiting partial vapor pressure below around 1013 torr at around 400 K, it would be reasonable to expect as Sakshaug teaches the same composite particle material set forth by Applicant. Support for this assertion is provided in MPEP 2112.01, “[where] [p]roducts of identical chemical composition can not have mutually In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, so long as the product of the prior art is the same as that of the claims, the limitations are satisfied. Here, the products are the same as Sakshaug teaches the same carbon material set forth by Applicant. With respect to claim 2, a weight ratio of the active material to the biomass-derived carbon in the composite particles ranges from around 1:3 to around 9:1 (weight ratio of the carbon material to electrochemical modifier ranges for 40:1 to 1:99; col. 3, lines 5-10).  With respect to claim 3, an average size of the composite particles ranges from around 600 nm to around 20 microns (D50 is 5nm to 1 micron; col. 15, lines 50-55).  With respect to claim 4, an average size of the composite particles ranges from around 1 nm to around 60 nm (D50 is 5nm to 1 micron; col. 15, lines 50-55).  With respect to claim 6, the biomass-derived carbon is porous (col. 16, lines 23-30).  With respect to claim 7, the biomass-derived carbon exhibits an average Brunauer-Emmett-Teller (BET) specific surface area (SSA) in the range from about 400 m2/g to about 5,000 m2/g and a pore volume in the 3/g to around 6 cm3/g (BET surface area is greater than 100 m2/g; col. 16, lines 23-30).  With respect to claim 8, the limitation with respect to at least some pores in the biomass-derived carbon are being produced by physical activation, chemical activation, or a combination thereof is a process limitation in a product claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, so long as the product of the prior art is the same as that of the claims, the limitations are satisfied. Here, the products are the same as Sakshaug teaches the same carbon material set forth by Applicant. With respect to claim 9, about 50 to about 100 wt. % of the active material in the composite particles are confined within pores defined in the biomass-derived carbon (weight ratio of the carbon material to electrochemical modifier ranges for 40:1 to 1:99; col. 3, lines 5-10; the carbon material is encapsulating a plurality of particles of the lithium along electrochemical modifier; col. 2, lines 60-68).  
With respect to claim 11, the limitation with respect to the composite particles additionally comprising carbon that is derived from synthetic polymers or hydrocarbon gases, is a process limitation in a product claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, so long as the product of the prior art is the same as that of the claims, the limitations are satisfied. Here, the products are the same as Sakshaug teaches the same carbon material set forth by Applicant. With respect to claim 12, the composite particles further comprise a metal or semimetal (the electrochemical modifier is titanium oxide in combination with other metals; col. 2, lines 47-55).  With respect to claim 13, the composite particle comprises a metal oxide or semimetal oxide, a metal fluoride or semimetal fluoride, or a combination thereof (the electrochemical modifier is titanium oxide in combination with other metals; col. 2, lines 47-55).  With respect to claim 14, the composite particles are porous with a total pore volume that ranges from around 2 vol. % to around 75 vol. % (greater than 50% porosity of carbon; col. 20, lines 20-25).   With respect to claim 15, the active material is of an intercalation-type or pseudocapacitive (nickel, manganese, titanium, bismuth; col. 2, lines 45-55), and wherein from around 20 vol. % to around 100 vol. % of pores within the composite particles are configured to remain interconnected and accessible to electrolyte while the electrode composition is made part of the energy storage device cell (greater than 50% porosity of carbon; col. 20, lines 20-25;  the pore may be a tunnel in the carbon material, col. 9, lines 60-68 & the pore can be a single tunnel or connected to the tunnels in continuous network throughout the structure; col. 10, lines 1-5).  With respect to claim 16, the composite particles exhibit an average Brunauer-Emmett-Teller (BET) specific surface area (SSA) in the range from about 10 m2/g to about 2,000 m2/g (BET surface area is greater than 100 m2/g; col. 16, lines 23-30).  With respect to claim 17, the active materials have core-shell structure; col. 2, lines 55-60). With respect to claim 19, energy storage device cell is a Na-ion battery, a Na metal battery, a Li-ion battery or a Li metal battery (lithium ion battery; col. 2, lines 10-12).  With respect to claim 20, one or more components of the electrode composition are made part of the electrode composition via vapor deposition (chemical vapor deposition; col. 43, lines 25-30; Also, see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) for process limitations in product claims as described hereinabove).  With respect to claim 21, the limitation concerning one or more components of the electrode composition being hydrothermally treated is a process limitation in a product claim. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) for process limitations in product claims as described hereinabove.  With respect to claim 22, a method of manufacturing an electrode that comprises the electrode composition of claim 1, comprising: assembling the electrode from the electrode composition while in a discharged state.  See Example 11.
2 to around 16 mAh/cm2 (claim 1).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ areal capacity loading of the electrode composition ranges from around 2 mAh/cm2 to around 16 mAh/cm2 in the electrode of Sakshaug, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Additionally, in accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.”A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Sakshaug teaches the same electrode composition set forth by the instant claims, and thus the areal capacity loading would be expected to be within the range of 2 mAh/cm2 to around 16 mAh/cm2.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakshaug et al. U.S. Pat. 10,454,103 in view of Lovel et al. U.S. Pub. 2012/0177562.
Sakshaug teaches an electrode compositon set forth in the rejection recited hereinabove. 
However, Sakshaug  does not expressly disclose: the biomass-derived carbon is derived from one or more of (i) nut shells, (ii) pits, (iii) wood, (iv) bamboo, (v) grass, straw or dry leaves, (vi) corn grain, (vii) plane tree fluff, (viii) natural carbohydrates, (ix) or any combination thereof (claim 5); the biomass-derived carbon comprises an ash content of less than about 1 wt. % (claim 10).  
Lovel teaches that it is well known in the art to employ carbonaceous material from biomass to form an electrode such as an anode or cathode [0035] & [0048], the biomass-derived carbon is derived from one or more of (i) nut shells, (ii) pits, (iii) wood, (iv) bamboo, (v) grass, straw or dry leaves, (vi) corn grain, (vii) plane tree fluff, (viii) natural carbohydrates, (ix) or any combination thereof (carbon made from wood, corn, grass; [0023]; claim 5); the biomass-derived carbon comprises an ash content of less than about 1 wt. % ( ash content of less than 0.25wt%; [0136]; claim 10).  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakshaug et al. U.S. Pat. 10,454,103 in view of Imaji et al. U.S. Pub. 2015/0263347.
Sakshaug teaches an electrode composition set forth in the rejection recited hereinabove. 
Sakshaug does not expressly disclose the energy storage device cell comprises a solid electrolyte (claim 18).  
	Imaji teaches that it is well known in the art to employ carbon material for lithium batteries from biomass (See the plant based char in the Abstract), wherein the battery includes solid electrolyte; [0167]).
	Sakshaug and Imaji are analogous art from the same field of endeavor, namely fabricating carbon containing electrodes for secondary batteries.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722